Citation Nr: 1537744	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  13-22 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for diabetes mellitus type 2.

2.  Entitlement to service connection for diabetes mellitus type 2, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied a request to reopen the previously denied claim of service connection for diabetes mellitus type 2.

The Board finds that while the RO indicated in the February 2012 rating decision that it denied the request to reopen the claim of service connection for diabetes mellitus type 2 on the basis that no new and material evidence had been received, it did perform a full review of the evidence.  As such, the Board has jurisdiction to adjudicate the underlying merits of the issue at this time.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the RO in June 2015.  A transcript of that hearing is of record. 

The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS). 


FINDINGS OF FACT

1.  The RO denied service connection for diabetes mellitus type 2 in an April 2002 rating decision, of which the Veteran was notified concurrently; he did not appeal this denial and no additional evidence related to the issue of diabetes mellitus type 2 was received within the appeal period.

2.  Since the last final denial in April 2002, new and material evidence related to the issue of service connection for diabetes mellitus type 2 has been received.  

3.  Resolving all doubt in the Veteran's favor, the Veteran has diabetes mellitus type 2 that is presumed to be related to exposure to herbicide agents during his active military service in Thailand.


CONCLUSIONS OF LAW

1.  The April 2002 denial of service connection for diabetes mellitus type 2 became final. 38 U.S.C.A. § 7105 (West 2002) (2014).

2.  New and material evidence has been received to reopen the previously denied claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for entitlement to service connection for diabetes mellitus type 2 have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Claim to Reopen

Where a claim has been finally adjudicated, a claimant must present new and material evidence in order to reopen the previously denied claim.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239 -40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of reopening, evidence received is generally presumed credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence that raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  VA should consider whether the newly received evidence could reasonably substantiate the claim were the claim to be reopened, including whether VA's duty to provide a VA examination is triggered.  There must be new and material evidence as to at least one of the bases of the prior disallowance to warrant reopening.  Shade, 24 Vet. App. at 117-20. 

The RO initially denied service connection for diabetes mellitus type 2 in an April 2002 rating decision.  It determined that service treatment records did not show diabetes mellitus type 2, the Veteran did not have the required service in Vietnam, there was no evidence of herbicide exposure in any other period of service, and the diabetes mellitus type 2 did not manifest within one year after service.

The Veteran did not appeal the April 2002 rating decision.  Further, VA did not receive new and material evidence referable to those issues within one year of notification of the April 2002 denial.  As such, the April 2002 rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Since the last final denial, in April 2002, VA received detailed testimony regarding the Veteran's service in Thailand.  See June 2015 Board hearing transcript.  Specifically, the Veteran testified that while stationed in a Thailand air base, he worked on the flight line, on F-105 and F-4C planes that flew to and back from Vietnam.  He stated that his job was to crawl in the airplanes from top to bottom, including going up in the intake and tearing the engine apart.  He indicated with certainty that those planes flew through Agent Orange or were sprayed by other planes above them.  He also stated that he would assist at the end of the runway, where engines were tested, including the base perimeter.  He added that he worked on an expedite truck, which put him in close proximity to the perimeter.  He stated that he went to the perimeter of the base about once a week.

This new evidence relates to an unestablished element of the previously denied claim.  Specifically, it establishes that the Veteran served near the perimeter of the air base in Thailand and might have therefore been exposed to herbicides.  The evidence raises a reasonable possibility of substantiating the claim as it potentially establishes a connection between the current condition and an event in service.  Therefore, the claim is reopened.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a).  

Service Connection 

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Certain diseases associated with exposure to herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2014).

The Veteran has claimed exposure to herbicides while stationed in Thailand.  VA procedures for verifying exposure to herbicides in Thailand during the Vietnam Era are detailed in the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ("M21-1MR").  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.

The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  However, this applies only during the Vietnam Era, from February 28, 1961, to May 7, 1975. See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10. (q).

In this case, the Veteran seeks service connection for diabetes mellitus type 2, to include as due to exposure to Agent Orange.

The Veteran's military service records show that he served a tour of duty in the Korat air base, in Thailand, from August 1966 to August 1967.  His military occupation specialty was aircraft maintenance specialist.  See DD Form 214.

As stated above, the Veteran testified that while stationed in Thailand, he served near the perimeter of the base.  Specifically, he stated that he would assist at the end of the runway, where engines were tested, in close proximity to the perimeter.  He also indicated that he worked on an expedite truck that also placed him near the perimeter.  He stated that he went to the perimeter about once a week for a year.

The evidence of record clearly establishes that the Veteran had service at one of the designated Thailand military bases.  He also served on active duty for a period of the Vietnam era during which VA has acknowledged that herbicides were used near those air base perimeters in Thailand.  In his June 2015 Board hearing, it was indicated that the Veteran's MOS as an aircraft maintenance specialist placed him at the perimeter of the military base. 

In light of the above, the Board finds that the appellant had service in Korat, Thailand and his duties placed him on the perimeter of the air force base.  As such, he is presumed to have been exposed to herbicide exposure.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Post-service treatment records confirm the Veteran's diagnosis of diabetes mellitus. Therefore, service connection is warranted for diabetes mellitus on a presumptive basis due to herbicide exposure. 

In sum, resolving all doubt in favor of the Veteran, the weight of the evidence establishes that the Veteran has a diagnosis of diabetes mellitus type 2, and that he had presumed herbicide exposure during service.  As such, service connection is warranted for the claimed disability on a presumptive basis.  38 C.F.R. §§ 3.102, 3.307(a)(6), 3.309(e).


ORDER

New and material evidence having been received, the petition to reopen the claim of service connection for diabetes mellitus type 2 is granted.

Entitlement to service connection for diabetes mellitus type 2 is granted.




______________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


